Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fauss (US 4988774) in view of Hogan et al. (20150284483) and Umezawa  (US 20020054970).
           Example 1 of the patent discloses a process in which a hydrocyanated polybutadiene is produced in the presence of a nickel containing hydrocyanation catalyst. With regard to claim 10, note the example at column 5, lines 35-45 where 1.05 mmol of catalyst is present with 42 mL acetonitrile (roughly 1 mol as the molecular weight of acetonitrile is 41 g/mol and density about 1) and 75 mL of chlorobenzene (roughly 0.66 mol as the molecular weight of chlorobenzene is 113 g/mol and density about 1) and as the source of most of the moles present with the catalyst is the solvent, the % by mol of catalyst is  roughly 100xmol catalyst/moles solvent or 0.00105/ 1.66= 0.06 mol% as required by claim 10. Fauss does not disclose applicant’s polydispersities. Hogan discloses a polybutadiene having a high vinyl content (paragraph 52), a molecular weight of 50-300 kg/mol and polydispersity of less than 1.3 (paragraph 53). It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the polybutadiene of Hogan (having applicants polydispersities) in the process of the primary reference since Hogan discloses polybutadienes having Hogans desired molecular weights and high 1,2 vinyl contents (see column 4, lines 1-11 of the primary reference) absent any showing of surprising or unexpected results. Fauss does not disclose polydispersities and has no explicit disclosure of Tg. Umezawa discloses that the Tg of butadiene acrylonitrile copolymer (which the product of the primary reference has significant structural similarity) is -16.5 degrees centigrade when 40.5% acrylonitrile is present (paragraph 33). Hence those skilled in the art would assume that the Tg of the product of the primary reference was well within the metes and bounds of claims 9 and 10.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fauss et al., cited above in view of Fang et al., cited by applicants and Hogan et al. (20150284483).
Fauss does not disclose hydrocyanation in the presence of a material of formula 1 and does not disclose applicant’s polydispersities. However, note that Fang discloses use of applicant’s material of formula 1 in hydrocyanation (see diagrams “B” and “C” at the bottom of page 832 and structures 9-13 and 16-22 for structures encompassed by applicants formula 1 as well as that of claims 4 and 5 in Fangs species 23 and 29). Note the last complete paragraph on page 832 and first complete paragraph on page 833 disclosing that prior art hydrocyanation (such as is used by Fauss) is hazardous due to use of HCN. Regarding claim 8, note that the first reaction under “A Scope of the Hydrocyanation” on page 834 of Fauss where the reaction is performed high above the boiling point of product isobutene. 
           With regard to claim 2, note applicants weight average molecular weights at column 4, lines 6-10 of Fauss. Regarding claim 7, note that the degree of hydrocyanation is 45% in example 1 of Fauss. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the process of Fang to hydrocyanate the polybutadiene of the primary reference in order to eliminate the hazard of working with HCN absent any showing of surprising or unexpected results. Regarding claim 3, those skilled in the art would be motivated to use about 45% by mol cyano group containing compound in the process of Fauss et al. as modified by Fang et al. since Fauss produces a 45 mol % hydrocyanated material and since about 45 mol% cyano group compound would be required to do this given the high reported yields of Fang et al., absent any showing of surprising or unexpected results.
           Hogan at paragraphs 52 and 53 discloses polybutadienes having high vinyl contents as in Fauss and molecular weights as in Fauss (see column 4, lines 1-11 of Fauss). It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the polybutadiene of Hogan in the process of the primary reference since Hogan discloses polybutadienes having Hogans desired molecular weights and high 1,2 vinyl contents and motivated by the need to use a polybutadiene with Fauss molecular weights and high vinyl contents absent any showing of surprising or unexpected results.
           Regarding the limitation in the last 3 lines of claim 1, Note the example at column 5, lines 35-46 of Fauss where the polybutadiene is reacted in the presence of 75 mL of chlorobenzene and 42 mL of acetonitrile and 4.25 g HCN and thus the polybutadiene is present at a level of substantially more than 1% and substantially less than 100% concentration as required by the last three lines of claim 1.While the concentration of the olefinic substrates is not disclosed by the secondary reference, use of the polybutadiene concentrations of Fauss in the reaction Fang to hydrocyanate polybutadiene would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing  motivated to choose  a workable concentration to hydrocyanate the polybutadiene of Fauss and by the disclosure of Fauss of a similar reaction and identical substrate (polybutadiene) as that of Fauss as modified by Fang and by the expectation that Fauss’ concentrations would be workable when practicing the process of Fauss as modified by Fang to hydrocyanate polybutadiene absent any showing of surprising or unexpected results.

Applicant's arguments filed 3-25-22 have been fully considered but they are not persuasive. With regard to the concentrations of claim 1, these are disclosed by Fauss as set out above. Furthermore applicants concentrations include almost any conceivable concentration except those approaching zero and there is no suggestion in any of the references relied upon to use concentrations approaching zero. It is known in the art that conducting reactions in solvent allows chemical reactions to favorably proceed and it would be readily apparent to those skilled in the art that removal of catalyst would be difficult at 100% concentrations as the result would be a solid and could not be filtered. Applicants have provided no proof that catalyst can be more easily removed from a reaction run at 100% concentration than for instance one run at concentrations of 0.1% which is outside applicants range. Applicants argue that their content of olefinic double bond polymer is not disclosed by Fauss. However, as set out above applicant’s concentrations are disclosed by Fauss’ example.
Regarding applicants Tg, this would be expected to be associated with a polymer with a structure such as is produced by cyanation of polybutadiene as set out above.
Regarding claim 10, applicants concentrations are suggested by Fauss as set out in the above rejection. 
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
1-4-22

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765